This is an appeal from a judgment in the sum of one thousand dollars entered in favor of the plaintiff in an action for the value of ten shares of the capital stock of a certain corporation which, it was alleged, the defendant for a valuable consideration had agreed to deliver to the plaintiff.
The evidence adduced upon the trial of the case was directed chiefly to the issue raised by the defendant's answer as to whether or not he had agreed to deliver to the plaintiff any number of shares of the corporate stock in controversy in excess of the ten shares which the plaintiff's complaint alleged that he had received pursuant to his agreement with the defendant.
No point of law is involved in the appeal. It is grounded solely in the contention that the finding of the trial court that the defendant had agreed to deliver twenty and not ten shares *Page 88 
of the stock in question is contrary to the preponderance of the evidence, which, upon that phase of the case, is in pronounced conflict; and we are requested by the appellant to weigh the evidence and consider the credibility of witnesses. This, of course, under the familiar rule, we cannot do.
The judgment and order appealed from are affirmed.